 

AVIS BUDGET CAR RENTAL, LLC
(a Delaware limited liability company)
AVIS BUDGET FINANCE, INC.
(a Delaware corporation)
 

$250,000,000 Floating Rate Senior Notes due 2017
Purchase Agreement
 
 
As of November 20, 2013



Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013
Ladies and Gentlemen:
Avis Budget Car Rental, LLC, a Delaware limited liability company (“ABCR”), and
Avis Budget Finance, Inc., a Delaware corporation (“Avis Finance” and
collectively with ABCR, the “Company”), propose to issue and sell to Citigroup
Global Markets Inc. (the “Initial Purchaser”), $250,000,000 principal amount of
its Floating Rate Senior Notes due 2017 (the “Securities”). The Securities will
be issued pursuant to an Indenture to be dated as of November 25, 2013 (the
“Indenture”) among the Company, Avis Budget Group, Inc. a Delaware corporation
(the “Indirect Parent”), Avis Budget Holdings, LLC, a Delaware limited liability
company (the “Direct Parent” and together with the Indirect Parent, the
“Parents”) and each of the entities listed in Schedule 1 hereto (collectively
with the Parents, the “Guarantors”) and Deutsche Bank Trust Company Americas, as
trustee (the “Trustee”), and will be fully and unconditionally guaranteed on an
unsecured senior basis by each of the Guarantors (the “Guarantees”).


The Securities will be sold to the Initial Purchaser without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated November 20, 2013 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchaser pursuant to the terms of this Agreement.
The Company hereby confirms that it has authorized the use of the Preliminary
Offering Memorandum, the other Time of Sale Information (as defined below) and
the Offering Memorandum in connection with the offering and resale of the
Securities by the Initial Purchaser in the manner contemplated by this
Agreement. Capitalized terms used but not defined herein shall have the meanings
given to such terms in the Preliminary Offering Memorandum. References herein to
the “Preliminary Offering Memorandum,” the “Time of Sale Information”

1

--------------------------------------------------------------------------------

 

and the “Offering Memorandum” (each as defined below) shall be deemed to refer
to and include any document incorporated by reference therein.


At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum as supplemented
and amended by the written communications listed on Annex A hereto.


Holders of the Securities (including the Initial Purchaser and its direct and
indirect transferees) will be entitled to the benefits of a Registration Rights
Agreement, to be dated the Closing Date (as defined below) and substantially in
the form attached hereto as Exhibit A (the “Registration Rights Agreement”),
pursuant to which the Company and the Guarantors will agree to file one or more
registration statements with the Securities and Exchange Commission (the
“Commission”) providing for the registration under the Securities Act of the
Securities or the Exchange Securities referred to (and as defined) in the
Registration Rights Agreement.


The Company and the Guarantors hereby confirm their agreement with the Initial
Purchaser concerning the purchase and resale of the Securities, as follows:
1.     Purchase and Resale of the Securities. (a) The Company agrees to issue
and sell the Securities to the Initial Purchaser as provided in this Agreement,
and the Initial Purchaser, on the basis of the representations, warranties and
agreements set forth herein and subject to the conditions set forth herein,
agrees to purchase from the Company the Securities at a price equal to 98.500%
of the aggregate principal amount of the Securities. The Company will not be
obligated to deliver any of the Securities except upon payment for all the
Securities to be purchased as provided herein.
(b)    The Company understands that the Initial Purchaser intends to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
The Initial Purchaser represents, warrants and agrees that:
(i)    it is a qualified institutional buyer within the meaning of Rule 144A
under the Securities Act (a “QIB”) and an accredited investor within the meaning
of Rule 501(a) under the Securities Act;
(ii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D under the Securities Act (“Regulation D”) or in any manner
involving a public offering within the meaning of Section 4(2) of the Securities
Act; and
(iii)    it has not solicited offers for, or offered or sold, and will not
solicit offers for, or offer or sell, the Securities as part of its initial
offering except:
(A)    within the United States to persons whom it reasonably believes to be
QIBs in transactions pursuant to Rule 144A under the Securities Act (“Rule

2

--------------------------------------------------------------------------------

 

144A”) and in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of the Securities is aware that
such sale is being made in reliance on Rule 144A; or
(B)    in accordance with the restrictions set forth in Annex C hereto.
(c)    The Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the opinions to be delivered to the Initial Purchaser pursuant to
Sections 6(f)(i) and 6(h), counsel for the Company and counsel for the Initial
Purchaser, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchaser, and compliance by the Initial Purchaser
with its agreements, contained in paragraph (b) above (including Annex C
hereto), and the Initial Purchaser hereby consents to such reliance.
(d)    The Company and the Guarantors acknowledge and agree that the Initial
Purchaser may offer and sell Securities to or through any affiliate of the
Initial Purchaser and that any such affiliate may offer and sell Securities
purchased by it to or through the Initial Purchaser.
(e)    The Company and the Guarantors acknowledge and agree that the Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as financial advisors or fiduciaries to, or
agents of, the Company, the Guarantors or any other person. Additionally, the
Initial Purchaser is not advising the Company, the Guarantors or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company and the Guarantors shall consult with their own
advisors concerning such matters and shall be responsible for making their own
independent investigation and appraisal of the transactions contemplated hereby,
and the Initial Purchaser shall not have any responsibility or liability to the
Company or the Guarantors with respect thereto. Any review by the Initial
Purchaser of the Company, the Guarantors, and the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of the Initial Purchaser, as the case may be, and shall not be
on behalf of the Company, the Guarantors or any other person.
2.     Payment and Delivery. (a) Payment for and delivery of the Securities will
be made at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, Four Times
Square, New York, New York 10036 at 10:00 A.M., New York City time, on November
25, 2013, or at such other time or place on the same or such other date, not
later than the fifth business day thereafter, as the Initial Purchaser and the
Company may agree upon in writing. The time and date of such payment and
delivery is referred to herein as the “Closing Date”.
(b)    Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Initial
Purchaser against delivery to the nominee of The Depository Trust Company, for
the account of the Initial Purchaser, of one or more global notes representing
the Securities (collectively, the “Global Note”), with any transfer taxes
payable in connection with

3

--------------------------------------------------------------------------------

 

the sale of the Securities duly paid by the Company. The Global Note will be
made available for inspection by the Initial Purchaser not later than 1:00 P.M.,
New York City time, on the business day prior to the Closing Date.
3.     Representations and Warranties of the Company and the Guarantors. The
Company and the Guarantors jointly and severally represent and warrant to the
Initial Purchaser that:
(a)    Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, and
the Offering Memorandum, as of its date and as of the Closing Date, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and the Time of Sale
Information, at the Time of Sale, did not, and at the Closing Date, will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading; in each case, provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to the Initial Purchaser furnished to the Company in
writing by the Initial Purchaser expressly for use in the Preliminary Offering
Memorandum, the Time of Sale Information or the Offering Memorandum, it being
understood and agreed that the only such information furnished by the Initial
Purchaser consists of the information described as such in Section 7(b) hereof.
(b)    Additional Written Communications. Other than the Preliminary Offering
Memorandum and the Offering Memorandum, the Company and the Guarantors
(including their respective agents and representatives, other than the Initial
Purchaser in its capacity as such) have not made, used, prepared, authorized,
approved or referred to and will not prepare, make, use, authorize, approve or
refer to any “written communication” (as defined in Rule 405 under the
Securities Act) that constitutes an offer to sell or solicitation of an offer to
buy the Securities (each such communication by the Company and the Guarantors or
their respective agents and representatives (other than a communication referred
to in clauses (i), (ii), (iii) and (iv) below), an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Offering Memorandum, (iii) the documents listed on Annex A hereto, including a
pricing supplement substantially in the form of Annex B hereto, which constitute
part of the Time of Sale Information, (iv) each electronic road show and (v) any
other written communication approved in writing in advance by the Initial
Purchaser. Each such Issuer Written Communication, when taken together with all
other Issuer Written Communications used on or prior to the date of first use of
such Issuer Written Communication and the Time of Sale Information, did not, and
at the Closing Date will not, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided that the Company and the Guarantors make no representation or warranty
with respect to any statements or omissions made in reliance upon and in
conformity with information

4

--------------------------------------------------------------------------------

 

relating to the Initial Purchaser furnished to the Company in writing by the
Initial Purchaser expressly for use in any Issuer Written Communication.
(c)    Incorporated Documents. The documents incorporated by reference in the
Offering Memorandum or the Time of Sale Information, to the extent filed with
the Commission conformed or will conform, as the case may be, in all material
respects to the requirements of the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Exchange Act”) and such documents did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(d)    Financial Statements. The financial statements and the related notes
thereto of the Indirect Parent and its subsidiaries included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
present fairly in all material respects the consolidated financial position of
the Indirect Parent and its subsidiaries as of the dates indicated and the
results of their operations and the changes in their cash flows for the periods
specified; such financial statements have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”), applied on a consistent basis
throughout the periods covered thereby; and the other financial information
relating to Indirect Parent and its subsidiaries included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum
has been derived from the accounting records of the Indirect Parent its
subsidiaries and presents fairly in all material respects the information shown
thereby.
(e)    No Material Adverse Change. Since the date of the most recent financial
statements of the Indirect Parent included or incorporated by reference in each
of the Time of Sale Information and the Offering Memorandum, except as set forth
in the Time of Sale Information (excluding any amendment or supplement thereto)
and the Offering Memorandum (excluding any amendment or supplement thereto), (i)
there has not been any material change in the capital stock or long-term debt of
the Indirect Parent or its subsidiaries, or any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Indirect Parent or the
Company on any class of capital stock, or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
business, properties, management, financial position, results of operations or
business prospects of the Indirect Parent and its subsidiaries taken as a whole;
(ii) none of the Indirect Parent or any of its subsidiaries has entered into any
transaction or agreement that is material to the Indirect Parent and its
subsidiaries taken as a whole, or incurred any liability or obligation, direct
or contingent, that is material to the Indirect Parent and its subsidiaries
taken as a whole; and (iii) none of the Indirect Parent or any of its
subsidiaries has sustained any material loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.
(f)    Organization and Good Standing. The Company, the Guarantors and each of
their respective subsidiaries have been duly organized and are validly existing

5

--------------------------------------------------------------------------------

 

and in good standing under the laws of their respective jurisdictions of
organization (to the extent such terms have meaning in such jurisdictions), are
duly qualified to do business and are in good standing in each jurisdiction in
which their respective ownership or lease of property or the conduct of their
respective businesses requires such qualification, and have all power and
authority necessary to own or hold their respective properties and to conduct
the businesses in which they are engaged, except where the failure to be so
qualified, be in good standing or have such power or authority could not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business, properties, management, financial position,
results of operations or business prospects of the Indirect Parent and its
subsidiaries taken as a whole or on the performance by the Company and the
Guarantors of their respective obligations under the Transaction Documents (as
defined below) (a “Material Adverse Effect”). The Company does not own or
control, directly or indirectly, any corporation, association or other entity
other than the subsidiaries listed in Schedule 2 to this Agreement.
(g)    Capitalization. Indirect Parent had the capitalization as of September
30, 2013, as set forth in each of the Time of Sale Information and the Offering
Memorandum under the heading “Capitalization” in the “Actual” column; and all
the outstanding shares of capital stock or other equity interests of each
subsidiary of Indirect Parent have been duly authorized and validly issued, and
are fully paid and non-assessable (except as otherwise described in each of the
Time of Sale Information and the Offering Memorandum) and are owned directly or
indirectly by Indirect Parent, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer (other than transfer
restrictions under applicable securities laws) or any other claim of any third
party, except as described in the Time of Sale Information and the Offering
Memorandum.
(h)    Due Authorization. The Company and each of the Guarantors have full
right, power and authority to execute and deliver this Agreement, the Securities
(in the case of the Company), the Indenture (including, with respect to the
Guarantors, each Guarantee and Exchange Securities Guarantee (as defined below)
set forth therein), the Exchange Securities (in the case of the Company) and the
Registration Rights Agreement (collectively, the “Transaction Documents”) to
which they are a party and to perform their respective obligations hereunder and
thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby or by the Time of Sale
Information and the Offering Memorandum has been duly and validly taken.
(i)    The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and, when duly executed and delivered in accordance with
its terms by each of the parties thereto, will constitute a valid and legally
binding agreement of the Company and each of the Guarantors, enforceable against
the Company and each of the Guarantors in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or other similar
laws relating to or affecting the enforcement of creditors’ rights generally or
by general equitable principles (whether considered in a proceeding in equity or
law) relating to

6

--------------------------------------------------------------------------------

 

enforceability (collectively, the “Enforceability Exceptions”); and on the
Closing Date, the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act of 1939, as amended (the “Trust
Indenture Act”), and the rules and regulations of the Commission applicable to
an indenture that is qualified thereunder.
(j)    The Securities and the Guarantees. The Securities have been duly
authorized by the Company and, when duly executed, authenticated, issued and
delivered as provided in the Indenture and paid for as provided herein, will be
duly and validly issued and outstanding and will constitute valid and legally
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to the Enforceability Exceptions, and will
be entitled to the benefits of the Indenture; and the Guarantees have been duly
authorized by each of the Guarantors and, when the Indenture and Securities have
been duly executed, authenticated, issued and delivered as provided in the
Indenture and the Securities have been paid for as provided herein, will be
valid and legally binding obligations of, and enforceable against, each of the
Guarantors in accordance with their terms, subject to the Enforceability
Exceptions, and will be entitled to the benefits of the Indenture.
(k)    Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.
(l)    The Exchange Securities. The Exchange Securities (including the related
guarantees (the “Exchange Securities Guarantees”)) have been duly authorized for
issuance by the Company and each of the Guarantors and, when duly executed,
authenticated, issued and delivered as contemplated by the Indenture and the
Registration Rights Agreement, the Exchange Securities will be duly and validly
issued and outstanding and will constitute valid and legally binding obligations
of the Company, as issuer, and each of the Guarantors, as guarantor, enforceable
against the Company in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture; and the Exchange Securities Guarantees have been duly authorized by
each of the Guarantors and, when the Exchange Securities have been duly
executed, authenticated, issued and delivered as provided in the Indenture, will
be valid and legally binding obligations of each of the Guarantors, enforceable
against each of the Guarantors in accordance with their terms, subject to the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.
(m)    Registration Rights Agreement. The Registration Rights Agreement has been
duly authorized by the Company and each of the Guarantors and, on the Closing
Date, will be duly executed and delivered by the Company and each of the
Guarantors and, when duly executed and delivered in accordance with its terms by
each of the other parties thereto, the Registration Rights Agreement will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors, enforceable against the Company and each of the Guarantors in
accordance with its terms, subject to the Enforceability Exceptions, and except
that rights to indemnity and contribution thereunder may be limited by
applicable law and public policy.
(n)    Descriptions of the Transaction Documents. Each Transaction Document
conforms or will conform as of the Closing Date in all material respects to

7

--------------------------------------------------------------------------------

 

the description thereof contained in each of the Time of Sale Information and
the Offering Memorandum.
(o)    No Violation or Default. None of the Company and the Guarantors nor any
of their respective subsidiaries is (i) in violation of its charter or by-laws
or similar organizational documents; (ii) in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any term, covenant or condition contained
in any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Indirect Parent, the Company or any of their respective
subsidiaries is a party or by which the Indirect Parent, the Company or any of
their respective subsidiaries is bound or to which any of the property or assets
of the Indirect Parent, the Company or any of their respective subsidiaries is
subject; or (iii) in violation of any applicable law or statute or any judgment,
order, rule or regulation of any court or arbitrator or governmental or
regulatory authority, except, in the case of clauses (ii) and (iii) above, for
any such default or violation that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(p)    No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which it is a
party, the issuance and sale of the Securities (including the Guarantees) and
the compliance by the Company and each of the Guarantors with the terms thereof
and the consummation of the transactions contemplated by the Transaction
Documents or the Time of Sale Information and the Offering Memorandum will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Indirect Parent or any of its subsidiaries (other than any lien, charge or
encumbrance created, imposed or intended to be created or imposed by the
Transaction Documents) pursuant to, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Indirect Parent or any
of its subsidiaries is a party or by which the Indirect Parent or any of its
subsidiaries is bound or to which any of the property or assets of the Indirect
Parent or any of its subsidiaries is subject; (ii) result in any violation of
the provisions of the charter or by-laws or similar organizational documents of
the Indirect Parent or any of its subsidiaries; or (iii) assuming the accuracy
of, and the Initial Purchaser’s compliance with, the representations, warranties
and agreements of the Initial Purchaser herein, and the compliance by the
holders of the Securities with the offering and transfer restrictions set forth
in the Offering Memorandum, result in the violation of any applicable law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, lien, charge, encumbrance
or default that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(q)    No Consents Required. Assuming the accuracy of, and the Initial
Purchaser’s compliance with, the representations, warranties and agreements of
the Initial Purchaser herein, and the compliance by the holders of the
Securities with the offering and transfer restrictions set forth in the Offering
Memorandum, no consent, approval, authorization, order, registration or
qualification of or with any court or

8

--------------------------------------------------------------------------------

 

arbitrator or governmental or regulatory authority is required for the
execution, delivery and performance by the Company and the Guarantors of each of
the Transaction Documents to which it is a party, the issuance and sale of the
Securities (including the Guarantees) and compliance by the Company and each of
the Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as have been obtained
or as may be required (i) under applicable state securities laws in connection
with the purchase and resale of the Securities by the Initial Purchaser, (ii)
with respect to the Exchange Securities (including the Exchange Securities
Guarantees) under the Securities Act, the Trust Indenture Act and applicable
state securities laws as contemplated by the Registration Rights Agreement or
(iii) that if not obtained or made could not reasonably be expected to have a
Material Adverse Effect.
(r)    Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, suits or proceedings pending to which the
Indirect Parent or any of its subsidiaries is or may be a party or to which any
property of the Indirect Parent or any of its subsidiaries is or may be the
subject that, individually or in the aggregate, if determined adversely to the
Indirect Parent or any of its subsidiaries, could reasonably be expected to have
a Material Adverse Effect; and no such investigations, actions, suits or
proceedings are, to the best knowledge of the Company and each of the
Guarantors, threatened or, to the best knowledge of the Company and each of the
Guarantors (without having undertaken any independent inquiry outside of the
Company and each of the Guarantors), contemplated by any governmental or
regulatory authority or by others.
(s)    Independent Accountants. Deloitte & Touche LLP, who have certified
certain financial statements of the Indirect Parent and its subsidiaries, is an
independent registered public accounting firm with respect to the Indirect
Parent and its subsidiaries within the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board (United
States) and as required by the Securities Act.
(t)    Title to Real and Personal Property. The Indirect Parent and its
subsidiaries have good and marketable title in fee simple to, or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the respective businesses of the Indirect Parent and its
subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title except those that (i) are permitted under the
Company’s second amended and restated senior credit agreement with JPMorgan
Chase Bank, N.A. and the other parties thereto, dated as of August 2, 2013, as
may be amended; (ii) do not materially interfere with the use made and proposed
to be made of such property by the Indirect Parent and its subsidiaries; or
(iii) could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
(u)    Title to Intellectual Property. The Indirect Parent and its subsidiaries
own or possess adequate rights to use all material patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses and know-how (including trade secrets and
other

9

--------------------------------------------------------------------------------

 

unpatented and/or unpatentable proprietary or confidential information, systems
or procedures) reasonably necessary for the conduct of their respective
businesses except where the failure to own or possess such rights could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and the conduct of their respective businesses does not, and
will not, conflict in any respect with any such rights of others except which
conflict could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and the Indirect Parent and its subsidiaries
have not received any notice of any claim of infringement of or conflict with
any such rights of others which infringement or conflict, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect.
(v)    No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Indirect Parent and its subsidiaries, on the one hand, and
the directors, officers, stockholders or other affiliates of the Indirect Parent
and its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement to be filed with the Commission and
that is not so described in each of the Time of Sale Information and the
Offering Memorandum.
(w)    Investment Company Act. None of the Company and the Guarantors nor any of
their subsidiaries is, and solely after giving effect to the offering and sale
of the Securities and the application of the proceeds thereof as described in
each of the Time of Sale Information and the Offering Memorandum none of them
will be, an “investment company” or an entity “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
and the rules and regulations of the Commission thereunder (collectively, the
“Investment Company Act”).
(x)    Taxes. Except as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect, (i) the Indirect Parent and its
subsidiaries have paid all federal, state, local and foreign taxes, other than
those being contested in good faith and by appropriate proceedings so long as
there are adequate reserves for such taxes, and have filed all tax returns
required to be paid or filed through the date hereof; and (ii) except as
otherwise disclosed in each of the Time of Sale Information and the Offering
Memorandum, there is no tax deficiency that has been, or could reasonably be
expected to be, asserted against the Indirect Parent or any of its subsidiaries
or any of their respective properties or assets.
(y)    Licenses and Permits. The Indirect Parent and its subsidiaries possess
such licenses, certificates, permits and other authorizations issued by, and
have made such declarations and filings with, the appropriate federal, state,
local or foreign governmental or regulatory authorities that are necessary for
the ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale Information and
the Offering Memorandum, except where the failure to possess or make the same
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as described in each of the Time of Sale
Information and the Offering Memorandum, none of the Indirect Parent or any of
its subsidiaries has received notice of any revocation or modification of any
such license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed

10

--------------------------------------------------------------------------------

 

in the ordinary course, which, if the subject of an unfavorable decision, ruling
or finding, could reasonably be expected to have a Material Adverse Effect.
(z)    No Labor Disputes. No labor disturbance by or dispute with employees of
the Indirect Parent or any of its subsidiaries exists or, to the best knowledge
(without having undertaken any independent inquiry outside of the Company and
Indirect Parent) of the Company and each of the Guarantors, is contemplated or
threatened and neither the Company nor any Guarantor is aware of any existing or
imminent labor disturbance by, or dispute with, the employees of any of the
Indirect Parent’s or any of its subsidiaries’ principal suppliers, contractors
or customers, except as would not reasonably be expected to have a Material
Adverse Effect.
(aa)    Compliance With Environmental Laws. (i) The Indirect Parent and its
subsidiaries (x) are, and at all prior times were, in compliance with any and
all applicable federal, state, local and foreign laws, rules, regulations,
requirements, decisions and orders relating to the protection of human health or
safety, the environment, natural resources, hazardous or toxic substances or
wastes, pollutants or contaminants (collectively, “Environmental Laws”), (y)
have received and are in compliance with all permits, licenses, certificates or
other authorizations or approvals required of them under applicable
Environmental Laws to conduct their respective businesses, and (z) have not
received notice of any actual or potential material liability under or relating
to any Environmental Laws, including for the investigation or remediation of any
disposal or release of hazardous or toxic substances or wastes, pollutants or
contaminants, and have no knowledge of any event or condition that would
reasonably be expected to result in any such notice; (ii) there are no costs or
liabilities associated with Environmental Laws of or relating to the Indirect
Parent or its subsidiaries, except in the case of each of (i) and (ii) of this
Section 3(aa), for any such failure to comply, or failure to receive required
permits, licenses or approvals, or cost or liability, as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect;
and (iii) except as described in each of the Time of Sale Information and the
Offering Memorandum, (x) there are no proceedings that are pending, or that are
known to be contemplated, against the Indirect Parent or any of its subsidiaries
under any Environmental Laws in which a governmental entity is also a party,
other than such proceedings regarding which it is reasonably believed no
monetary sanctions of $100,000 or more will be imposed, (y) the Indirect Parent
and its subsidiaries are not aware of any issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a Material Adverse
Effect, and (z) none of the Indirect Parent or any of its subsidiaries
anticipates material capital expenditures relating to any Environmental Laws.
(bb)    Compliance With ERISA. Except as described in each of the Time of Sale
Information and the Offering Memorandum, (i) each employee benefit plan, within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) that is subject to ERISA, for which the Indirect
Parent, the Company or any member of their “Controlled Groups” (defined as any
organization which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the

11

--------------------------------------------------------------------------------

 

“Code”)) would have any liability (each, a “Plan”) has been maintained in
compliance in all material respects with its terms and the requirements of any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code, whether or not
waived, has occurred or is reasonably expected to occur; and (iv) for each Plan
that is subject to the funding rules of ERISA or the Code, the fair market value
of the assets of each such Plan is not less than the present value of all
benefits accrued under such Plan (determined based on those assumptions used to
fund such Plan).
(cc)    Disclosure Controls. The Indirect Parent and its subsidiaries maintain
an effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Indirect Parent in reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Indirect Parent’s management as appropriate to allow
timely decisions regarding required disclosure. The Indirect Parent and its
subsidiaries have carried out evaluations of the effectiveness of their
disclosure controls and procedures as and when required by Rule 13a-15 of the
Exchange Act.
(dd)    Accounting Controls. The Indirect Parent and its subsidiaries maintain
systems of “internal control over financial reporting” (as defined in Rule
13a-15(f) of the Exchange Act) that comply with the requirements of the Exchange
Act and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including but not limited to internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP, and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed the Time of Sale Information and the Offering Memorandum,
there are no material weaknesses or significant deficiencies in the Indirect
Parent’s and its subsidiaries’ internal controls.
(ee)    No Unlawful Payments. None of the Indirect Parent, any of its
subsidiaries or, to the knowledge of the Company and each of the Guarantors, any
director, officer, agent, employee or other person associated with or acting on
behalf of the Indirect Parent or any of its subsidiaries has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or

12

--------------------------------------------------------------------------------

 

domestic government official or employee from corporate funds; (iii) violated or
is in violation of any provision of the Foreign Corrupt Practices Act of 1977,
the OECD convention on Combating Bribery of Foreign Public Officials in
International Business Transactions or any similar law of any other relevant
jurisdictions; or (iv) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
(ff)    Insurance. The Indirect Parent and its subsidiaries have insurance
covering their respective properties, operations, personnel and businesses,
including business interruption insurance, which insurance is in amounts and
insures against such losses and risks as the Indirect Parent’s management
reasonably believes are adequate to protect the Indirect Parent and its
subsidiaries and their respective businesses; and none of the Indirect Parent or
any of its subsidiaries has (i) received notice from any insurer or agent of
such insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance or (ii) any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business at a cost that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(gg)    Compliance with Money Laundering Laws. The operations of the Indirect
Parent and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Indirect
Parent or any of its subsidiaries with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company and the Indirect Parent,
threatened.
(hh)    Compliance with OFAC and Sanctions. None of the Indirect Parent or any
of its subsidiaries or, to the knowledge of the Company and each of the
Guarantors, any director, officer, agent, employee, affiliate or other person
associated with or acting on behalf of the Indirect Parent or any of its
subsidiaries is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering of the Securities hereunder, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.
(ii)    Solvency. On and immediately after the Closing Date, the Company and the
Guarantors (on a consolidated basis after giving effect to the Transactions (as
defined in the Time of Sale Information and the Offering Memorandum) and the
other transaction related thereto as described in each of the Time of Sale
Information and the Offering Memorandum) will be Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market

13

--------------------------------------------------------------------------------

 

value (or present fair saleable value) of the assets of such person is not less
than the total amount required to pay the liabilities of such person on its
total existing debts and liabilities (including contingent liabilities) as they
become absolute and matured; (ii) such person is able to realize upon its assets
and pay its debts and other liabilities, contingent obligations and commitments
as they mature and become due in the normal course of business; (iii) assuming
consummation of the issuance of the Securities as contemplated by this
Agreement, the Time of Sale Information and the Offering Memorandum, such person
is not incurring debts or liabilities beyond its ability to pay as such debts
and liabilities mature; (iv) such person is not engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such person is
engaged; and (v) such person is not a defendant in any civil action that would
result in a judgment that such person is or would become unable to satisfy.
(jj)    No Restrictions on Subsidiaries. No subsidiary of the Indirect Parent is
currently subject to any material prohibition, directly or indirectly, under any
agreement or other instrument to which it is a party or is subject, from paying
any dividends to the Indirect Parent, as applicable, from making any other
distribution on such subsidiary’s capital stock or membership interests, as
applicable, from repaying to the Indirect Parent or the Company any loans or
advances to such subsidiary from the Indirect Parent or the Company as
applicable, or from transferring any of such subsidiary’s properties or assets
to the Indirect Parent or any of its subsidiaries, other than as disclosed in
the Time of Sale Information and the Offering Memorandum.
(kk)    No Broker’s Fees. None of the Indirect Parent or any of its subsidiaries
is a party to any contract, agreement or understanding with any person (other
than this Agreement) that would give rise to a valid claim against the Indirect
Parent or any of its subsidiaries or the Initial Purchaser for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities.
(ll)    Rule 144A Eligibility. On the Closing Date, the Securities will not be
of the same class as securities listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in an automated
inter-dealer quotation system; and each of the Time of Sale Information and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.
(mm)    No Integration. Neither the Company nor any of its affiliates (as
defined in Rule 501(b) of Regulation D) has, directly or through any agent,
sold, offered for sale, solicited offers to buy or otherwise negotiated in
respect of, any security (as defined in the Securities Act), that is or will be
integrated with the sale of the Securities in a manner that would require
registration of the Securities under the Securities Act.
(nn)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchaser, as to which no representation is made) has
(i) directly or indirectly, solicited offers for, or offered or sold, the
Securities by means of any form

14

--------------------------------------------------------------------------------

 

of general solicitation or general advertising within the meaning of Rule 502(c)
of Regulation D or in any manner involving a public offering within the meaning
of Section 4(2) of the Securities Act or (ii) with respect to those Securities
offered or sold in reliance upon Regulation S under the Securities Act
(“Regulation S”), engaged in any directed selling efforts within the meaning of
Regulation S, and assuming the accuracy of the representations and warranties of
the Initial Purchaser herein, all such persons have complied with the offering
restrictions requirement of Regulation S.
(oo)    Securities Law Exemptions. Assuming the accuracy of the representations
and warranties of the Initial Purchaser contained herein (including Annex C
hereto) and its compliance with its agreements set forth therein, it is not
necessary, in connection with the issuance and sale of the Securities to the
Initial Purchaser and the offer, resale and delivery of the Securities by the
Initial Purchaser in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum, to register the Securities under the
Securities Act or, until such time as the Exchange Securities are issued
pursuant to an effective registration statement, to qualify the Indenture under
the Trust Indenture Act.
(pp)    No Stabilization. Neither the Company nor any of the Guarantors has
taken, directly or indirectly, any action designed to or that could reasonably
be expected to cause or result in any stabilization or manipulation of the price
of the Securities.
(qq)    Margin Rules. Neither the issuance, sale and delivery of the Securities
nor the application of the proceeds thereof by the Company as described in the
Time of Sale Information and the Offering Memorandum will violate Regulation T,
U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.
(rr)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.
(ss)    Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.
4.     Further Agreements of the Company and the Guarantors. The Company and
each of the Guarantors jointly and severally covenant and agree with the Initial
Purchaser that:
(a)    Delivery of Copies. The Company will deliver, without charge, to the
Initial Purchaser as many copies of the Preliminary Offering Memorandum, any
other Time of Sale Information, any Issuer Written Communication and the
Offering Memorandum (including all amendments and supplements thereto) as the
Initial Purchaser may reasonably request.

15

--------------------------------------------------------------------------------

 

(b)    Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or the filing with
the Commission any document that will be incorporated by reference therein, the
Company will furnish to the Initial Purchaser and counsel for the Initial
Purchaser a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or allow to be filed any such document with the Commission to which
the Initial Purchaser reasonably objects; provided that, if in the opinion of
the outside counsel of Indirect Parent and the Company, such proposed amendment
or supplement is required by law, the Company can make such amendment or
supplement, notwithstanding any such reasonable objection.
(c)    Additional Written Communications. Before using, authorizing, approving
or referring to any Issuer Written Communication, the Company will furnish to
the Initial Purchaser and counsel for the Initial Purchaser a copy of such
written communication for review and will not use, authorize, approve or refer
to any such written communication to which the Initial Purchaser reasonably
objects.
(d)    Notice to the Initial Purchaser. The Indirect Parent and the Company will
advise the Initial Purchaser promptly, and confirm such advice in writing, (i)
of the issuance by any governmental or regulatory authority of any order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum or the initiation or
threatening of any proceeding for that purpose; (ii) of the occurrence of any
event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum as then amended or supplemented
would include any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances existing when such Time of Sale Information, such Issuer
Written Communication or the Offering Memorandum is delivered to a purchaser,
not misleading; and (iii) of the receipt by the Company of any notice with
respect to any suspension of the qualification of the Securities for offer and
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; and the Indirect Parent and the Company will use its reasonable
best efforts to prevent the issuance of any such order preventing or suspending
the use of any of the Time of Sale Information, any Issuer Written Communication
or the Offering Memorandum or suspending any such qualification of the
Securities and, if any such order is issued, will obtain as soon as possible the
withdrawal thereof.
(e)    Ongoing Compliance of the Time of Sale Information and the Offering
Memorandum. (1) If at any time prior to the completion of the initial offering
of the Securities by the Initial Purchaser (i) any event shall occur or
condition shall exist as a result of which the Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances existing when the Offering Memorandum
is delivered to a purchaser, not misleading or (ii) it is necessary to amend or
supplement the Offering Memorandum to comply with

16

--------------------------------------------------------------------------------

 

law, the Indirect Parent and the Company will promptly notify the Initial
Purchaser thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchaser such amendments or supplements to the Offering
Memorandum as may be necessary so that the statements in the Offering Memorandum
as so amended or supplemented will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law; and (2) if at any time
prior to the Closing Date (i) any event shall occur or condition shall exist as
a result of which any of the Time of Sale Information as then amended or
supplemented would include any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading or
(ii) it is necessary to amend or supplement any of the Time of Sale Information
so that any of the Time of Sale Information will not include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, the Indirect Parent and the Company will
promptly notify the Initial Purchaser thereof and forthwith prepare and, subject
to paragraph (b) above, furnish to the Initial Purchaser such amendments or
supplements to any of the Time of Sale Information as may be necessary so that
the statements in any of the Time of Sale Information as so amended or
supplemented will not, in light of the circumstances under which they were made,
be misleading.
(f)    Blue Sky Compliance. The Company will cooperate with the Initial
Purchaser and counsel for the Initial Purchaser to qualify or register (or to
obtain exemption from qualifying or registering) the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchaser shall reasonably request and will continue such qualifications,
registrations and exemptions in effect so long as required for the offering and
resale of the Securities; provided that neither the Company nor any of the
Guarantors shall be required to (i) qualify as a foreign corporation or other
entity or as a dealer in securities in any such jurisdiction where it would not
otherwise be required to so qualify; (ii) file any general consent to service of
process in any such jurisdiction; or (iii) subject itself to taxation in any
such jurisdiction if it is not otherwise so subject.
(g)    Clear Market. During the period from the date hereof through and
including the date that is 90 days after the date hereof, none of the Company
and the Guarantors will, without the prior written consent of the Initial
Purchaser, offer, sell, contract to sell or otherwise dispose of any debt
securities (other than loans pursuant to credit facilities described in the Time
of Sale Information and the Offering Memorandum or loans paid off by the Company
or any of its subsidiaries in the ordinary course of business) issued or
guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.
(h)    Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.
(i)    Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the

17

--------------------------------------------------------------------------------

 

Company is not subject to and in compliance with Section 13 or 15(d) of the
Exchange Act, furnish to holders of the Securities and prospective purchasers of
the Securities designated by such holders, upon the request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act.
(j)    DTC. The Company will assist the Initial Purchaser in arranging for the
Securities to be eligible for clearance and settlement through The Depository
Trust Company (“DTC”).
(k)    No Resales by the Company. The Company will not, and will not permit any
of its affiliates (as defined in Rule 144 under the Securities Act) to, resell
any of the Securities that have been acquired by any of them, except for
Securities purchased by the Company or any of its affiliates and resold in a
transaction registered under the Securities Act.
(l)    No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.
(m)    No General Solicitation or Directed Selling Efforts. None of the Company
or any of its affiliates or any other person acting on its or their behalf
(other than the Initial Purchaser, as to which no covenant is given) will (i)
solicit offers for, or offer or sell, the Securities by means of any form of
general solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(2) of the Securities Act or (ii) with respect to those Securities
offered or sold in reliance upon Regulation S, engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.
(n)    No Stabilization. Neither the Company nor any of its affiliates will
take, directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.
(o)    Legended Securities. Each certificate for a Security will bear the
applicable legend(s) contained in “Notice to investors” in the Preliminary
Offering Memorandum for the time period and upon the other terms stated in the
Preliminary Offering Memorandum.
5.     Certain Agreements of the Initial Purchaser. The Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum; (ii) a written communication that contains no “issuer information”
(as defined in Rule 433(h)(2) under the Securities Act) that was not included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum;

18

--------------------------------------------------------------------------------

 

(iii) any written communication listed on Annex A or prepared pursuant to
Section 4(c) above (including any electronic road show); (iv) any written
communication prepared by the Initial Purchaser and approved by the Company in
advance in writing; or (iv) any written communication relating to or that
contains the terms of the Securities and/or other information that was included
(including through incorporation by reference) in the Preliminary Offering
Memorandum or the Offering Memorandum.
6.     Conditions of Initial Purchaser’s Obligations. The obligation of the
Initial Purchaser to purchase Securities on the Closing Date as provided herein
is subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:
(a)    Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the Company
and the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.
(b)    No Downgrade. From and after the Time of Sale and prior to the Closing
Date no downgrading shall have occurred in the rating accorded the Securities or
any other debt securities or preferred stock issued or guaranteed by the
Indirect Parent or any of its subsidiaries by any nationally recognized
statistical rating organization.
(c)    No Material Adverse Change. For the period from and after the signing of
this Agreement and prior to the Closing Date, no event or condition of a type
described in Section 3(e) hereof shall have occurred or shall exist, which event
or condition is not described in each of the Time of Sale Information (excluding
any amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto), the effect of which in the judgment of the
Initial Purchaser makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.
(d)    Officer's Certificate. The Initial Purchaser shall have received on and
as of the Closing Date a certificate of an executive officer of the Company and
of each Guarantor who has specific knowledge of the Company’s or such
Guarantor’s, as applicable, financial matters and is satisfactory to the Initial
Purchaser (i) confirming that such officer has carefully reviewed the Time of
Sale Information and the Offering Memorandum and, to the best knowledge of such
officer, the representations set forth in Sections 3(a) and 3(b) hereof are true
and correct; (ii) confirming that the other representations and warranties of
the Company and the Guarantors in this Agreement are true and correct and that
the Company and the Guarantors have complied with all agreements and satisfied
all conditions on their part to be performed or satisfied hereunder at or prior
to the Closing Date; (iii) to the effect set forth in paragraphs (b) and (c)
above; and (iv) confirming which Guarantors, organized or incorporated outside
the state of Delaware, are "significant subsidiaries," if any, of the Company as
such term is defined under Rule 1-02(w) of Regulation S-X promulgated under the
Securities Act.

19

--------------------------------------------------------------------------------

 

(e)    [Reserved.]
(f)    Comfort Letters. On the date of this Agreement and on the Closing Date,
Deloitte & Touche LLP shall have furnished to the Initial Purchaser, at the
request of the Company, letters, dated the respective dates of delivery thereof
and addressed to the Initial Purchaser, in form and substance reasonably
satisfactory to the Initial Purchaser, containing statements and information of
the type customarily included in accountants’ “comfort letters” to underwriters
with respect to the financial statements and certain financial information
contained or incorporate by reference in each of the Time of Sale Information
and the Offering Memorandum; provided that the letter delivered on the Closing
Date shall use a “cut-off” date no more than three business days prior to the
Closing Date.
(g)    Opinion and Negative Assurance Letter of Counsel for the Company and the
Guarantors. (i) Kirkland & Ellis LLP, counsel for the Company and the
Guarantors, shall have furnished to the Initial Purchaser, at the request of the
Company, their written opinion and negative assurance letter, dated the Closing
Date and addressed to the Initial Purchaser, in the form attached hereto as
Exhibit B (the “Kirkland Opinions”),and (ii) Bryon L. Koepke, Senior Vice
President and Chief Securities Counsel of the Company, shall have furnished to
the Initial Purchaser, at the request of the Company, his written opinion, dated
the Closing Date and addressed to the Initial Purchaser, in the form attached
hereto as Exhibit C (the “Company Opinion”).
(h)    Additional Opinions with respect to the Guarantors. The Initial Purchaser
shall receive opinions covering the laws of organization or incorporation of
those Guarantors organized or incorporated outside the State of Delaware if any
such Guarantor is a “significant subsidiary” as such term is defined under Rule
1-02(w) of Regulation S-X promulgated under the Securities Act, either
individually or taken together with other such Guarantors, in form and substance
reasonably satisfactory to the Initial Purchaser.
(i)    Opinion and Negative Assurance Letter of Counsel for the Initial
Purchaser. The Initial Purchaser shall have received on and as of the Closing
Date an opinion and negative assurance letter of Skadden, Arps, Slate, Meagher &
Flom LLP, counsel for the Initial Purchaser, with respect to such matters as the
Initial Purchaser may reasonably request, and such counsel shall have received
such documents and information as they may reasonably request to enable them to
pass upon such matters.
(j)    No Legal Impediment. No action shall have been taken and no statute,
rule, regulation or order shall have been enacted, adopted or issued by any
federal, state or foreign governmental or regulatory authority that would, as of
the Closing Date, prevent the issuance or sale of the Securities or the issuance
of the Guarantees; and no injunction or order of any federal, state or foreign
court shall have been issued that would, as of the Closing Date, prevent the
issuance or sale of the Securities or the issuance of the Guarantees.
(k)    Good Standing. The Initial Purchaser shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and each
of the Guarantors in their respective jurisdictions of organization and their
good

20

--------------------------------------------------------------------------------

 

standing in such other jurisdictions as the Initial Purchaser may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.
(l)    Registration Rights Agreement. The Initial Purchaser shall have received
a counterpart of the Registration Rights Agreement that shall have been executed
and delivered by a duly authorized officer of the Company and each of the
Guarantors.
(m)    DTC. The Securities shall be eligible for clearance and settlement
through DTC.
(n)    Additional Documents. On or prior to the Closing Date, the Company and
the Guarantors shall have furnished to the Initial Purchaser such further
certificates and documents as the Initial Purchaser may reasonably request.
All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchaser.
7.     Indemnification and Contribution.
(a)    Indemnification of the Initial Purchaser. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless the
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls the Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses reasonably incurred in connection with any suit, action
or proceeding or any claim asserted, as such fees and expenses are incurred),
joint or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to the Initial Purchaser furnished to the Company in writing by the Initial
Purchaser expressly for use therein.
(b)    Indemnification of the Company and the Guarantors. The Initial Purchaser
agrees to indemnify and hold harmless the Company, each of the Guarantors, each
of their respective directors and officers and each person, if any, who controls
the Company or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
indemnity set forth in paragraph (a) above, but only with respect to any losses,
claims, damages or liabilities that arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in

21

--------------------------------------------------------------------------------

 

conformity with any information relating to the Initial Purchaser furnished to
the Company in writing by the Initial Purchaser expressly for use in the
Preliminary Offering Memorandum, any of the other Time of Sale Information, any
Issuer Written Communication or the Offering Memorandum (or any amendment or
supplement thereto), it being understood and agreed that the only such
information furnished by the Initial Purchaser consists of the following: the
information contained in (i) the first sentence in the second paragraph, (ii)
the second and third sentences under the sixth paragraph, (iii) the third and
fourth sentences under the seventh paragraph, (iv) the ninth paragraph and (v)
the twentieth paragraph under the heading “Plan of Distribution” in the
Preliminary Offering Memorandum and the Offering Memorandum.
(c)    Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding, as incurred. In any such proceeding, any Indemnified
Person shall have the right to retain its own counsel, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Person unless (i)
the Indemnifying Person and the Indemnified Person shall have mutually agreed to
the contrary; (ii) the Indemnifying Person has failed within a reasonable time
to retain counsel reasonably satisfactory to the Indemnified Person; (iii) the
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the Indemnifying Person; or (iv) the named parties in any such
proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the reasonable fees and expenses of more than one
separate firm (in addition to any local counsel) for all Indemnified Persons,
and that all such reasonable fees and expenses shall be reimbursed as they are
incurred. Any such separate firm for the Initial Purchaser, its affiliates,
directors and officers and any control persons of the Initial Purchaser shall be
designated in writing by the Initial Purchaser and any such separate

22

--------------------------------------------------------------------------------

 

firm for the Company, the Guarantors, their respective directors and officers
and any control persons of the Company and the Guarantors shall be designated in
writing by ABCR. The Indemnifying Person shall not be liable for any settlement
of any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for reasonable fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request, (ii) the Indemnifying Person
shall not have reimbursed the Indemnified Person in accordance with such request
prior to the date of such settlement unless such fees and expenses are being
disputed in good faith, and (iii) the Indemnified Person shall have given at
least 30 days written notice of its intention to settle. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification is or could
have been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.
(d)    Contribution. If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to or insufficient to hold harmless an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then each Indemnifying Person under such paragraph, in lieu
of indemnifying such Indemnified Person thereunder, shall contribute to the
aggregate amount paid or payable by such Indemnified Person, as incurred, as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company and the
Guarantors on the one hand and the Initial Purchaser on the other from the
offering of the Securities pursuant to this Agreement or (ii) if the allocation
provided by clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) but also the relative fault of the Company and the Guarantors on the one
hand and the Initial Purchaser on the other in connection with the statements or
omissions that resulted in such losses, claims, damages or liabilities, as well
as any other relevant equitable considerations. The relative benefits received
by the Company and the Guarantors on the one hand and the Initial Purchaser on
the other shall be deemed to be in the same respective proportions as the net
proceeds (before deducting expenses) received by the Company from the sale of
the Securities pursuant to this Agreement and the total discounts and
commissions received by the Initial Purchaser in connection therewith, as
provided in this Agreement, bear to the aggregate initial offering price of the
Securities. The relative fault of the Company and the Guarantors on the one hand
and the Initial Purchaser on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact

23

--------------------------------------------------------------------------------

 

relates to information supplied by the Company or any Guarantor or by the
Initial Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
(e)    Limitation on Liability. The Company, the Guarantors and the Initial
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 7 were determined by pro rata allocation or by any other method
of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses reasonably incurred by such Indemnified
Person in connection with investigating, defending or preparing to defend any
such action or claim. Notwithstanding the provisions of this Section 7, in no
event shall an Initial Purchaser be required to contribute any amount in excess
of the amount by which the total discounts and commissions received by the
Initial Purchaser with respect to the offering of the Securities exceeds the
amount of any damages that the Initial Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
(f)    Non-Exclusive Remedies. The remedies provided for in this Section 7 are
not exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.
8.     Effectiveness of Agreement. This Agreement shall become effective upon
the execution and delivery hereof by the parties hereto.
9.     Termination. This Agreement may be terminated in the absolute discretion
of the Initial Purchaser, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or Nasdaq Stock Market; (ii) trading of any securities issued or
guaranteed by the Company or any of the Guarantors shall have been suspended on
any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; (iv) there shall have occurred any outbreak or escalation of
hostilities or any change in financial markets or any calamity or crisis, either
within or outside the United States, that, in the judgment of the Initial
Purchaser, is material and adverse to, and makes it impracticable or inadvisable
to proceed with, the offering, sale or delivery, of the Securities on the terms
and in the manner contemplated by this Agreement, the Time of Sale Information
and the Offering Memorandum; or (v) the representation in Section 3(a) is
incorrect in any respect.
10.    [Reserved]
11.    Payment of Expenses. (a) Whether or not the transactions contemplated by
this Agreement are consummated or this Agreement is terminated, the Company and
each of the Guarantors jointly and severally agree to pay or cause to be

24

--------------------------------------------------------------------------------

 

paid all costs and expenses incident to the performance of their respective
obligations hereunder, including, without limitation, (i) the costs incident to
the authorization, issuance, sale, preparation and delivery of the Securities
and any taxes payable in that connection; (ii) the costs incident to the
preparation and printing of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including any amendments or supplements thereto) and the
distribution thereof; (iii) the costs of reproducing and distributing each of
the Transaction Documents; (iv) the fees and expenses of the Company’s and the
Guarantors’ counsel and independent accountants; (v) the fees and expenses
incurred in connection with the registration or qualification and determination
of eligibility for investment of the Securities under the laws of such
jurisdictions as the Initial Purchaser may designate and the preparation,
printing and distribution of a Blue Sky Memorandum (including the related fees
and expenses of counsel for the Initial Purchaser); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) 50% of all expenses incurred by the Company in connection with any
“road show” presentation to potential investors.
(b)    If (i) this Agreement is terminated pursuant to Section 9 (other than
pursuant to clause (v) of Section 9 if the Company and the Initial Purchaser
subsequently enter into another agreement for the Initial Purchaser to purchase
the same or substantially similar securities of the Company), (ii) the Company
for any reason fails to tender the Securities for delivery to the Initial
Purchaser or (iii) the Initial Purchaser declines to purchase the Securities for
any reason permitted under this Agreement, the Company and each of the
Guarantors jointly and severally agree to reimburse the Initial Purchaser for
all out-of-pocket costs and expenses (including the fees and expenses of their
counsel) reasonably incurred by the Initial Purchaser in connection with this
Agreement and the offering contemplated hereby.
12.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers and directors of the Initial Purchaser referred to in Section 7 hereof.
Nothing in this Agreement is intended or shall be construed to give any other
person any legal or equitable right, remedy or claim under or in respect of this
Agreement or any provision contained herein. No purchaser of Securities from the
Initial Purchaser shall be deemed to be a successor merely by reason of such
purchase.
13.    Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchaser contained in this Agreement or made by or on behalf of the
Company, the Guarantors or the Initial Purchaser pursuant to this Agreement or
any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchaser.

25

--------------------------------------------------------------------------------

 

14.    Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; and (c) the term “subsidiary” has the meaning set forth in Rule 405
under the Securities Act.
15.    Governing Law Provisions. (a) Governing Law. THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.
(b)    Consent to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby
(“Related Proceedings”) may be instituted in the federal courts of the United
States of America located in the City and County of New York or the courts of
the State of New York in each case located in the City and County of New York
(collectively, the “Specified Courts”), and each party irrevocably submits to
the exclusive jurisdiction (except for suits, actions, or proceedings instituted
in regard to the enforcement of a judgment of any Specified Court in a Related
Proceeding, as to which such jurisdiction is non-exclusive) of the Specified
Courts in any Related Proceeding. Service of any process, summons, notice or
document by mail to such party’s address set forth above shall be effective
service of process for any Related Proceeding brought in any Specified Court.
The parties irrevocably and unconditionally waive any objection to the laying of
venue of any Specified Proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any Specified Court
that any Related Proceeding brought in any Specified Court has been brought in
an inconvenient forum.
(c)    Waiver of Jury Trial. The Company and the Initial Purchaser hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
any of the Transaction Documents to which it is a party or the transactions
contemplated hereby.
16.    Miscellaneous. (a) [Reserved]
(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchaser shall be given c/o Citigroup Global Markets Inc., 388 Greenwich
Street, New York, New York 10013, Facsimile: (212) 816-7912, Attention: General
Counsel. Notices to the Company and the Guarantors shall be given to them at 6
Sylvan Way, Parsippany, NJ 07054 (fax: 973-496-5080); Attention: Treasurer.
(c)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof.

26

--------------------------------------------------------------------------------

 

(d)    Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument. Delivery of an executed counterpart of a signature page to
this Agreement by telecopier, facsimile or other electronic transmission (i.e.,
a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.
(e)    Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.
(f)    Headings. The headings herein are included for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
(g)    Partial Unenforceability. The invalidity or unenforceability of any
section, paragraph or provision of this Agreement shall not affect the validity
or enforceability of any other section, paragraph or provision hereof. If any
section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.





27

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.


Very truly yours,


 




By
AVIS BUDGET FINANCE, INC.


/s/ Rochelle Tarlowe
 
 
Name:
Title:
Rochelle Tarlowe
Vice President and Treasurer
 



 




By
AVIS BUDGET GROUP, INC.


/s/ Rochelle Tarlowe
 
 
Name:
Title:
Rochelle Tarlowe
Vice President and Treasurer
 



 




By
AVIS BUDGET HOLDINGS, LLC


/s/ Rochelle Tarlowe
 
 
Name:
Title:
Rochelle Tarlowe
Vice President and Treasurer
 




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

 





 




By
AB CAR RENTAL SERVICES, INC.
ARACS LLC
AVIS ASIA AND PACIFIC, LLC
AVIS CAR RENTAL GROUP, LLC
AVIS CARIBBEAN, LIMITED
AVIS ENTERPRISES, INC.
AVIS GROUP HOLDINGS, LLC
AVIS INTERNATIONAL, LTD.
AVIS OPERATIONS, LLC
AVIS RENT A CAR SYSTEM, LLC
PF CLAIMS MANAGEMENT, LTD.
PR HOLDCO, INC.
WIZARD CO., INC.


/s/ Rochelle Tarlowe
 
 
Name:
Title:
Rochelle Tarlowe
Vice President and Treasurer
 



 




By
BGI LEASING, INC.
BUDGET RENT A CAR SYSTEM, INC.
BUDGET RENT A CAR LICENSOR, LLC
BUDGET TRUCK RENTAL LLC
RUNABOUT, LLC
WIZARD SERVICES, INC.
ZIPCAR, INC.


/s/ David B. Wyshner
 
 
Name:
Title:
David B. Wyshner
Executive Vice President, Chief
Financial Officer and Treasurer
 




[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby confirmed and accepted by the Initial
Purchaser as of the date first written above.






By
CITIGROUP GLOBAL MARKETS INC.


/s/ Justin Tichauer
 
 
Justin Tichauer


 










[Signature Page to Purchase Agreement]

